United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 13, 2007

                                                            Charles R. Fulbruge III
                              No. 05-51596                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ABEL ARAUJO-AVILA,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 2:98-CR-310-ALL
                         --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Abel Araujo-Avila (Araujo), federal prisoner # 88995-080,

appeals the denial of his 18 U.S.C. § 3582(c)(2) motion to reduce

sentence.   He argues pursuant to Amendment 668 to the Sentencing

Guidelines that he is entitled to a role adjustment in his

offense level.    Araujo, however, has failed to brief the issue

whether the district court erred in holding that his motion was

meritless because Amendment 668 has not been designated

retroactively applicable under U.S.S.G. § 1B1.10(c) (2006).          He




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51596
                                 -2-

has therefore waived its review.   See Yohey v. Collins, 985 F.2d

222, 225 (5th Cir. 1993).

     AFFIRMED.